

 
 
 
Exhibit 10.1


EXECUTION VERSION

 
FIRST AMENDMENT TO CREDIT AGREEMENT
 

This First Amendment to Credit Agreement (defined below), dated as of July 14,
2011 (this "Agreement"), is entered into by and among Angiotech Pharmaceuticals,
Inc., a corporation organized under the laws of the Province of British
Columbia, Canada ("Parent"), each of Parent's Subsidiaries listed as a
"Borrower" on the signature pages hereto (each a "Borrower" and collectively,
the "Borrowers"), Wells Fargo Capital Finance, LLC, a Delaware limited liability
company ("Wells Fargo Capital Finance"), as arranger and administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, the "Agent"), and the lenders named on the signature pages hereto
(the "Lenders").
 
WHEREAS, Parent, the Borrowers, Agent and the Lenders are parties to that
certain Credit Agreement, dated as of May 12, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used in this Agreement and not defined herein shall have the
applicable meanings given to such terms in the Credit Agreement); and
 
WHEREAS, Parent, the Borrowers, Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
1. Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 3 below, the Credit Agreement is amended in the
following respects:
 
(a)            Section 7(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
"(i)           Have Excess Availability plus Qualified Cash of not less than
$15,000,000 at all times.
 
(ii)           Have Qualified Cash of not less than $5,000,000 at all times."
 
(b) Clause (b) of Schedule 3.3 to the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
"(b)           within 90 days of the Closing Date, Agent shall have received
either (i) the Controlled Account Agreements with respect to each of the Deposit
Accounts of the Loan Parties maintained at Bank of America, N.A. and Royal Bank
of Canada and designated with an asterisk (*) on Schedule 4.15 or (ii) evidence
satisfactory to Agent that the Loan Parties have closed such Deposit Accounts."
 
2. Conditions to Effectiveness.  This Agreement shall become effective (the
"Amendment Effective Date") when all of the following conditions have been
satisfied:
 
(a) Agent shall have received a copy of this Agreement duly executed
 

 
 

--------------------------------------------------------------------------------

 

by the Loan Parties and the Lenders;
 
(b) as of the Amendment Effective Date, the representations and warranties of
Parent and the Loan Parties herein, in Section 4 of the Credit Agreement and in
each other Loan Document shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) after giving effect to this Agreement on and as
of the Amendment Effective Date as though made on and as of such date (except to
the extent such representations and warranties expressly relate to an earlier
date), and no Default or Event of Default shall have occurred and be continuing
on the Amendment Effective Date or would result from this Agreement becoming
effective in accordance with its terms;
 
(c) the Borrowers shall have paid all Lender Group Expenses incurred in
connection with (i) the preparation, execution and delivery of this Agreement
and (ii) the transactions evidenced hereby and by the other Loan Documents, and
the Borrowers shall have paid all fees due and payable pursuant to this
Agreement and the other Loan Documents; and
 
(d) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
 
3. Representations and Warranties.  Parent and each of the Borrowers represents
and warrants as follows:
 
(a) As to each such Person, the execution, delivery and performance by such
Person of this Agreement, and the performance by such Person of the Credit
Agreement as amended hereby, have been duly authorized by all necessary action
on the part of such Person, and such Person has all requisite power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby and by the Credit Agreement as amended hereby.
 
(b) This Agreement, and the Credit Agreement as amended hereby, is the legally,
valid and binding obligations of each such Person, enforceable against each such
Person in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors' rights generally.
 
(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Agreement on and as of the Amendment
Effective Date as though made on and as of the Amendment Effective Date (except
to the extent such representations and warranties expressly relate to an earlier
date), and no Event of Default or Default has occurred and is continuing on and
as of the Amendment Effective Date, or would result from this Agreement becoming
effective in accordance with its terms.
 
4. Release.  Parent and each of the Borrowers may have certain Claims against
the Released Parties, as those terms are defined below, regarding or relating to
the Credit
 

 
- 2 -

--------------------------------------------------------------------------------

 

Agreement or the other Loan Documents.  Agent, the Lenders, Parent and the
Borrowers desire to resolve each and every one of such Claims in conjunction
with the execution of this Agreement and thus Parent and each of the Borrowers
makes the releases contained in this Section 4.  In consideration of Agent and
the Lenders entering into this Agreement, Parent and each of the Borrowers
hereby fully and unconditionally releases and forever discharges each of Agent
and the Lenders, and their respective directors, officers, employees,
subsidiaries, Affiliates, attorneys, agents and representatives, (collectively,
the "Released Parties"), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, up to and
including the date on which this Agreement is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which Parent or any Borrower has,
had, claims to have had or hereafter claims to have against the Released Parties
by reason of any act or omission on the part of the Released Parties, or any of
them, occurring prior to the date on which this Agreement is executed, including
all such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Agreement is executed, regarding or relating to the Credit Agreement,
any of the Loan Documents, the Advances or any of the other Obligations,
including administration or enforcement thereof (collectively, the
"Claims").  Parent and each of the Borrowers represents and warrants that it has
no knowledge of any Claim by it against the Released Parties or of any facts or
acts of omissions of the Released Parties which on the date hereof would be the
basis of a Claim by Parent or any of the Borrowers against the Released Parties
which is not released hereby.  Parent and each of the Borrowers represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.
 
5. Miscellaneous.
 
(a) Continued Effectiveness of the Credit Agreement.  Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Amendment Effective
Date (i) all references in the Credit Agreement to "this Agreement", "hereto",
"hereof", "hereunder" or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended by this Agreement, and (ii) all
references in the other Loan Documents to the "Credit Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Agreement.  To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to Agent, or to grant to Agent, a security interest or lien, such pledge or
grant is hereby ratified and confirmed in all respects.  Except as expressly
provided herein, the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver or an amendment of any right, power or remedy of
Agent and the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver or an amendment of any provision of the Credit Agreement or
any other Loan Document.
 
(b) Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this
 

 
- 3 -

--------------------------------------------------------------------------------

 

Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement.
 
(c) Headings.  Headings and numbers have been set forth herein for convenience
only.
 
(d) Amendment as Loan Document.  The Loan Parties each hereby acknowledge and
agree that this Agreement constitutes a "Loan Document" under the Credit
Agreement.  Accordingly, it shall be an Event of Default under the Credit
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this Agreement shall have been not true and correct in all
material respects when made, or (ii)  any Loan Party shall fail to perform or
observe any term, covenant or agreement contained in this Agreement.
 
(e) Governing Law.  THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
(f) Waiver of Jury Trial.  PARENT AND EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  PARENT AND
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
[Remainder of this page intentionally left blank]
 

 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.
 



 
ANGIOTECH PHARMACEUTICALS, INC.,
as Parent
 
         
By:
/s/ K. Thomas Bailey
 
Title:
CFO
         
AFMEDICA, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
ANGIOTECH AMERICA, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
   


 
   

First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




     
ANGIOTECH BIOCOATINGS CORP.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
ANGIOTECH DELAWARE, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
ANGIOTECH FLORIDA HOLDINGS, INC.,
as a Borrower
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
ANGIOTECH PHARMACEUTICALS (US), INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
B.G. SULZLE, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
   


 
   

First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




     
MANAN MEDICAL PRODUCTS, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
MEDICAL DEVICE TECHNOLOGIES, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
             
NEUCOLL, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
QUILL MEDICAL, INC.,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer
         
SURGICAL SPECIALTIES CORPORATION,
as a Borrower
 
         
By:
/s/ K. Thomas Bailey
 
Title:
President & Treasurer




 
   

First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
         
By:
/s/ Dennis J. Rebman
 
Title:
V.P.



 

 
   

First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
